Citation Nr: 1047197	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to PTSD.

3.  Entitlement to service connection for Crohn's disease, to 
include as secondary to PTSD.

4.  Entitlement to service connection for residuals of an 
ileostomy, to include as secondary to PTSD.

5.  Entitlement to service connection for sleep apnea, to include 
as secondary to herbicide exposure or to PTSD. 

6.  Entitlement to service connection for bilateral leg swelling, 
to include as secondary to herbicide exposure or to service-
connected hypertension.

7.  Entitlement to service connection for low testosterone.
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2010, the Veteran and his wife testified at a Board 
hearing before the undersigned Acting Veterans Law Judge at the 
RO; a transcript of the hearing is of record.

During the hearing, it was indicated that the Veteran was seeking 
a total rating based upon individual unemployability (TDIU).  
This matter is not currently before the Board and is referred to 
the RO for further action.

The issues of entitlement to service connection for PTSD, 
fibromyalgia, Crohn's disease, residuals of an ileostomy, sleep 
apnea, and bilateral leg swelling are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Low testosterone constitutes a laboratory finding and is not a 
disease or disability under VA law and regulations.


CONCLUSION OF LAW

Service connection for low testosterone is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, when the law and not the evidence are dispositive of the 
claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  In this case, VCAA notice is not required 
because the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of the 
lack of legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  For these 
reasons, the Board concludes that no further notification or 
development of evidence is required.

II.  Analysis

The Veteran contends that he is entitled to service connection 
for low testosterone, as he believes that this condition is 
related to his active duty service.  During his Board hearing, 
the Veteran reported that he had been receiving injections for 
his low testosterone levels for the past 7 years.

The Veteran's service treatment records do not show any 
manifestations or diagnoses, or otherwise reference treatment for 
low testosterone levels.  Post-service medical records from Dr. 
D. from 2000 through 2009 confirm that the Veteran had low 
testosterone levels and was receiving injections for treatment.

The above notwithstanding, low testosterone is not a disability 
in and of itself for which VA compensation benefits are payable. 
While low testosterone may be indicative of underlying disability 
or may later cause disability, service connection may not be 
granted for a laboratory finding.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. § 1110.  
Nothing in the medical evidence presently on file shows the 
Veteran has a current chronic disability manifested low 
testosterone.  The Board further points out that the Veteran is 
already service-connected for his related erectile dysfunction 
and is receiving special monthly compensation on the basis of 
loss of use of a creative organ.

Moreover, as a general matter, the term "disability" for VA 
purposes refers to a condition which has been deemed to result in 
impairment to the claimant's earning capacity.  See 38 C.F.R. § 
4.1.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
this instance, there is no indication of an identifiable disorder 
with such an impact upon earning capacity.

The Board has carefully considered the requirement the benefit-
of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 563, 570 
(1996); O'Hare v. Derwinski, 1 Vet. App. at 365, 367 (1991).  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Service connection for low testosterone is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action with respect to the remaining claims on appeal is 
warranted.

With respect to the Veteran's claim for service connection for 
PTSD, the regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the element of an in-service stressor, on July 
13, 2010, VA published a final rule that amended its adjudication 
regulations governing service connection PTSD by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
such stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

In this case, in various statements and during the Veteran's 
Board hearing, he claimed that he was exposed to rocket attacks 
and enemy fire as a member of an artillery battalion during his 
time in Vietnam.  He indicated that he feared for his safety 
during these traumatic events.  His personnel records confirm 
that he served in Vietnam during the Vietnam War era.

Post-service medical records contain a statement from a private 
physician indicating a diagnosis of PTSD.  A VA psychiatric 
examination in July 2006 ruled out a diagnosis of PTSD.  
Specifically, it was determined that the Veteran's stressful 
event did not elicit intense fear, helplessness, or horror.  
However, at the August 2010 hearing, the Veteran reported that 
his symptoms had worsened.  Thus, it is possible that the Veteran 
now exhibits all of the criteria for PTSD, and an examination 
should be afforded to make such determination.  

As the Veteran has presented stressors which fall under the new 
liberalizing rule regarding PTSD claims based on the fear of 
hostile military activity, a VA examination should be conducted 
so that a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, can confirm whether any 
of his claimed stressors are adequate to support a diagnosis of 
PTSD, and whether the Veteran's symptoms are related to the 
claimed stressor(s).  

With respect to the Veteran's claims of service connection for 
fibromyalgia, sleep apnea, Crohn's disease, and residuals of an 
ileostomy, the Veteran has expressed his belief that these 
conditions may be secondary to the claimed PTSD.  Because the 
service connection claim for PTSD is being remanded, and because 
adjudication of that claim may impact the adjudication of the 
Veteran's claim to service connection for fibromyalgia, sleep 
apnea, Crohn's disease, and residuals of an ileostomy, as 
secondary to PTSD, the Board concludes that these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Given the foregoing, the Veteran's claims for 
service connection fibromyalgia, sleep apnea, Crohn's disease, 
and residuals of an ileostomy also must be remanded.

Moreover, private medical records confirm diagnoses of 
fibromyalgia and sleep apnea.  A July 2006 statement from private 
physician Dr. M. indicates that the Veteran suffered from PTSD, 
and associates the Veteran's diagnoses of fibromyalgia and sleep 
apnea with PTSD.  The letter does not provide an adequate 
rationale such as to enable a grant of service connection at the 
present time, but such evidence does support the claim and thus 
the examiner who provides the VA psychiatric examination should 
address Dr. M.'s contentions in providing an opinion with respect 
to whether the Veteran's fibromyalgia and sleep apnea are 
secondary to PTSD.  

In addition, an examination is also necessary with regard to the 
Veteran's claims of service connection residuals of an ileostomy 
and Crohn's disease.  In this regard, the Veteran and his wife 
reported that he has experienced chronic irritable bowel and 
abdominal pain symptoms since his discharge from active duty 
service in 1971.  In addition to expressing his belief that these 
symptoms are related to his PTSD and the stress from service, he 
also indicated that these disabilities may have arisen from 
drinking parasitic waters while stationed overseas in Vietnam and 
Cambodia.  

Private medical records from the Sacred Heart General Hospital 
beginning in 1973 evidence that the Veteran underwent an 
ileostomy in 1974, approximately 3 years after his discharge from 
service.  A diagnosis of Crohn's disease was later assigned.  A 
report from September 1974 notes that the Veteran had a 2-year 
history of intermittent crampy lower abdominal pain with bloody 
diarrhea.  A June 1984 statement from private physician Dr. B. 
notes that he had followed the Veteran since 1973 for Crohn's 
disease.  Further private treatment records reflect continued 
diagnosis of and treatment for these disabilities.

A VA examination has not been afforded pertaining to the 
Veteran's Crohn's disease and residuals of an ileostomy.  Given 
the Veteran's complaints of chronic bowel and abdominal pain 
since his discharge from service, and treatment records 
reflecting diagnosis and treatment of Crohn's disease and a 
ileostomy procedure shortly after the Veteran's discharge from 
service, the Board believes that an opinion is necessary to 
address the onset, nature, and etiology of these disabilities, to 
include whether they are secondary the Veterans claimed PTSD.  
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's claimed leg swelling disability, the Board 
likewise finds that a VA examination is necessary.  The record 
contains reports from private physician Dr. D. from 2000 through 
2009 noting treatment of bilateral edema of the legs, which was 
frequently associated with venous insufficiency.  In addition, 
during his Board hearing, the Veteran indicated that his 
bilateral leg swelling has been related to his service-connected 
hypertension.  Therefore, an examination should be afforded to 
address the etiology of the bilateral leg swelling and to 
determine if such swelling constitutes a disability that is 
separate and distinct from his service-connected bilateral 
peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA psychiatric 
examination to determine the etiology of 
any an acquired psychiatric disorder.  The 
claims folder should be made available to 
the psychiatrist or psychologist for review 
before the examination.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Initial 
PTSD examination and Mental Disorders 
examination.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational, legal 
and occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Based on a review of the evidence, 
evaluation of the Veteran and applying 
sound medical principles, the must 
establish whether the Veteran carries a 
diagnosis of PTSD.  If so, the examiner is 
to offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that he has PTSD 
due to a claimed stressor that is related 
to the Veteran's fear of hostile military 
or terrorist activity.  For any psychiatric 
diagnosis other than PTSD, the examiner 
should opine whether it is at least as 
likely as not due to active service.

The examiner is also asked to address 
whether it is at least as likely as not 
that the Veteran's fibromyalgia and sleep 
apnea are caused by, aggravated by or 
permanently worsened beyond natural 
progression by his diagnosed psychiatric 
disorder. (If the psychiatric examiner 
determines that it is outside his/her range 
of medical expertise to answer this 
question, the examiner is asked to forward 
this question along with the Veteran's 
claims folder to the appropriate physician.  
Another examination is not required unless 
deemed necessary by the examiner).

A clear rationale for all opinions must be 
provided and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  Schedule the Veteran a VA 
examination(s) by the appropriate 
physician(s) to determine the etiology of 
his current Crohn's disease, residuals of 
an ileostomy, and claimed bilateral leg 
swelling.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. The examiner(s) is(are) 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, and 
following this review and the examination 
offer comment as to:

a.  Whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's Crohn's disease and 
ileostomy residuals arose during service or 
are related to active service or any 
incident of such service.  The examiner is 
specifically asked to comment with respect 
to the likely onset of these disabilities, 
given the documented medical history of 
symptoms shortly after the Veteran's 
discharge from service and ileostomy 
procedure 3 years after discharge.

b.  Whether the Veteran's Crohn's disease 
or residuals of an ileostomy were caused or 
permanently worsened beyond natural 
progression due to PTSD.

c.  Whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran has a bilateral leg 
swelling disability distinct from his 
peripheral neuropathy that is caused by, 
aggravated by, or permanently worsened 
beyond natural progression due to service-
connected disability-specifically 
hypertension.  If a separate bilateral leg 
swelling disability is diagnosed, the 
examiner if so should state if the symptoms 
of this disability and the service-
connected bilateral peripheral neuropathy 
are entirely overlapping or if they each 
involve some distinct manifestations.

A clear rationale for all opinions must be 
provided and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for PTSD, fibromyalgia, 
sleep apnea, Crohn's disease, residuals of 
an ileostomy, and bilateral leg swelling.  
If the benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


